Exhibit 14.1 The Cameron Way: Cameron Code of Conduct Doing What’s Right. Together. Letter from the CEO Dear Cameron Employees and Colleagues: Acting with integrity, regardless of challenge or consequence, is how Cameron does business. For over 175 years, Cameron has striven to comply with high ethical standards, achieving operational excellence beyond its peers. The Cameron Code of Conduct (our “Code”) you are reading contains the ethical principles by which we conduct business—the Cameron Way. Regardless of position, title or tenure, each and every one of us is required to uphold these standards. While no document can possibly contain every situation you may face in your day-to-day responsibilities, our Code illustrates the values and provides the tools that will guide you in making consistent, ethical decisions. At Cameron, we take pride in “DOING WHAT’S RIGHT. TOGETHER,” an integral part of following the Cameron Way. Let this logo on the bottom of our Code’s pages remind us that ethics requires teamwork. If we work together, we can solve any issue or concern. Communication and disclosure are central to our culture of integrity. I encourage you to call our Ethics HelpLine or talk with your supervisor if you have questions. If you witness an actual or perceived violation of this Code or any other Cameron policy, report the misconduct to any of the resources listed in “Reporting Concerns and Seeking Guidance.” We stand by our promise of a retaliation-free environment for anyone who comes forward to ask questions or report violations. I pledge to follow this Code and the Cameron Way of doing business every day, and I know you will do the same. Best regards, /s/Jack B. Moore Jack B. Moore President and CEO i Doing What’s Right. Together. Table of Contents Letter from the CEO i Doing Business ‘The Cameron Way’ 1 Our Commitments 1 The Purpose of Our Code 2 Reporting Concerns and Seeking Guidance 2 Violations of Our Code 3 No Retaliation 3 Duty to Cooperate 3 Higher Expectations for Managers 3 Maintaining Integrity…with Each Other 5 Treating One Another Fairly 5 Respecting Each Other 5 Providing a Healthy and Safe Work Environment 6 Protecting the Environment 7 Maintaining Integrity… with Our Communities 8 Conducting International Business 8 Following Anti-Corruption Laws 8 Complying with Import and Export Controls 9 Following Trade Bans 10 Impacting Our Local Communities 10 Maintaining Integrity…with Our Shareholders 12 Ensuring Financial Integrity 12 Safeguarding Our Company Assets 13 Avoiding Conflicts of Interest 15 Avoiding Insider Trading 18 Maintaining Integrity…with Customers and Suppliers 19 Competing Fairly 19 Ensuring Product Quality and Safety 19 ii Doing What’s Right. Together. Maintaining Integrity…with Our Competitors 20 Complying with Anti-Competition Laws 20 Gathering Competitor Information 21 Certification and Disclosure 22 iii Doing What’s Right. Together. Doing Business ‘The Cameron Way’ Corporate Responsibility-Our Commitments We conduct business according to the Cameron Way—doing what’s right, acting in accordance with our Code and maintaining integrity in our business conduct. To follow the Cameron Way, we must fulfill our commitments to each of our stakeholders. For Each Other… we embrace a diverse workforce and promote a work environment founded on principles of integrity and fairness. For Our Customers… we responsibly produce quality, safe products and provide innovative and reliable services—every time. For Our Suppliers… we maintain lasting relationships built on mutual goodwill with these valued partners. For Our Shareholders… we establish ethical standards and produce goods and services that enhance shareholder value, reaffirming the trust our investors have placed in us. For the Environment… we use our resources responsibly and work to minimize the impact our processes and products have on our surroundings. For Our Communities… we invest in the betterment of the communities where we live and work, and comply with all applicable local and international laws and regulations. 1 Doing What’s Right. Together. The Purpose of Our Code Reading and adhering to our Code helps each of us follow the Cameron Way. Our Code applies to everyone conducting business on Cameron’s behalf, including employees and officers of Cameron (our “Company”). In addition, this Code applies to all of our suppliers, consultants, representatives, agents, contractors and subcontractors. Our Code has been approved and adopted by Cameron’s Board of Directors.Any change or waiver of our Code requires the approval of our Board of Directors. Our Code cannot anticipate every situation we might encounter. However, it will help us make sound, ethical decisions. Our Code serves as a guide, referencing the Company policies and applicable laws and regulations we must know in order to act according to our Company’s expectations. In addition, it directs us to the resources we should contact when we have questions and concerns. We are expected to familiarize ourselves with and abide by our Code. Each of us will be asked to certify our compliance with our Code and our knowledge of others’ compliance on at least an annual basis. All full-time employees, temporary employees and contractors are responsible for completing additional compliance training that elaborates on many of the areas found within our Code. If you have any questions about our Code, always ask before acting. Reach out to your supervisor or call the Ethics HelpLine. Reporting Concerns and Seeking Guidance We may encounter situations where we are unsure of the right course of action. If you find yourself in such a situation, ask yourself, “What if my actions were broadcast on the local news for all of my coworkers, family and friends to see?” If you feel this would be embarrassing, it’s most likely unethical. Don’t follow through with the action you’re contemplating. Instead, seek guidance. When you have a question about our Code, Company policy or a specific situation, reach out to one of the resources listed below. In addition, if you become aware of a situation that you know or suspect violates our Code or the law, you have a duty to Cameron and your fellow employees to report it. When seeking guidance or making a report, you may: · Speak with your immediate supervisor · Contact your local Human Resources representative · Contact a member of the Legal Department · Contact the Chief Compliance Officer o By mail: 1333 W. Loop S. Suite 1700 Houston, Texas77027 o By email: compliance@c-a-m.com · Call the Ethics HelpLine (anonymously, where local law allows) o 1-888-241-6938 (in the United States, Guam, Puerto Rico and Canada) o If dialing from outside the United States, visit cameronethics.com for the appropriate dial-in information o Complete a reporting form online at cameronethics.com (anonymously, where local law allows) 2 Doing What’s Right. Together. The Ethics HelpLine is operated by an independent third party and is available 24 hours a day, 7 days a week. You may make a report or ask a question in over 150 languages. Please note, calls to the HelpLine are never recorded or traced. Any information you provide will be treated as confidentially as possible. Where local law allows, you may choose to report anonymously. However, please remember that providing your name and contact information will help Cameron conduct the most thorough investigation possible. Regardless of how you choose to report, all reports of actual or suspected misconduct will be taken seriously and addressed promptly. Our Company will carefully investigate the reports and take appropriate action whenever necessary. Violations of Our Code We must all adhere to this Code and Cameron policies. Violations of our Code, our Company’s policies or the law have serious consequences, including disciplinary action up to and including termination, as well as possible civil or criminal penalties. No Retaliation Cameron recognizes that, to maintain a culture of integrity, it must protect us when we report perceived or actual misconduct. Therefore, our Company strictly prohibits acts of retaliation against us for reporting a possible violation in good faith. Reporting in good faith means you are providing all of the information you have, and you believe it to be true. In addition, you will not be retaliated against for participating in an investigation involving possible misconduct. Individuals who take action against a person for making a report or participating in an investigation will be subject to disciplinary action, up to and including termination. If you believe that you have been retaliated against, call the Ethics HelpLine or the Chief Compliance Officer. Duty to Cooperate Our Company carefully investigates all reports of misconduct. To help this process, we must cooperate fully and honestly in an investigation of potential illegal or unethical activity. You will not face retaliation for doing so. Higher Expectations for Managers While our Code applies to all of us, managers are held to higher expectations because of their role as leaders within our Company. This means not only living the principles set forth in our Code every day but also taking action to create a positive work environment, leading by example and makingsure that employees are comfortable raising concerns and asking questions. 3 Doing What’s Right. Together. As a manager, it is your responsibility to deal with and report any ethical or legal misconduct, whether you witness the misconduct yourself or receive a report about it. If you cannot resolve a report on your own, you must find someone who can. Follow through with that person to make sure the problem is resolved. 4 Doing What’s Right. Together. Maintaining Integrity…with Each Other Treating One Another Fairly At Cameron, our success depends upon each of us fully respecting the rights of our fellow employees and encouraging open communication. We strive to solicit the input of our coworkers and listen to their views. We each have a right to our own opinions, and we are expected to respect the viewpoints of others. Respecting Each Other Commitment to a Diverse Workforce With over 300 locations in more than 35 countries worldwide and growing, our global workforce is incredibly diverse. With such diversity comes unique ideas, viewpoints, talents and values that directly contribute to our Company’s success. Discrimination and Harassment-Free Workplace To maintain our culture of diversity, we are committed to a discrimination-free workplace. This means we must make all employment decisions based on merit and without regard for race, color, religion, gender, national origin, age, marital status, sexual orientation, physical or mental disability, veteran’s status or any other protected characteristic. For additional information, please see our Equal Employment Opportunity Policy. We all have the right to work in an environment free from harassment. “Harassment” is a form of discrimination that consists of unwelcome behavior that has the purpose or effect of creating an intimidating, hostile or offensive work environment. Harassment can come in many forms, including physical actions, verbal or written remarks, or visual depictions. Our Company strictly prohibits any acts of harassment, whether done by an employee or a non-employee. If you have any questions, please see our Harassment-Free Workplace Policy. Discriminatory or harassing behavior violates our Code and Company policies. If you feel you or someone around you has experienced harassment or discrimination, report the situation. Rest assured, you will not face retaliation for making this good faith report. Q: Claudia worked with a contract engineer, Andrei, on a project for several months. Andrei waited until the project was complete to ask Claudia out on a date, but she turned him down. Now, Andrei repeatedly emails and calls to ask her out again, no matter how many times she asks him to stop. Since Andrei is no longer working for Cameron, Claudia isn’t sure if his conduct constitutes harassment. What should she do? 5 Doing What’s Right. Together. A: Andrei’s actions definitely constitute harassment, which is prohibited whether or not his work for Cameron has ended. Claudia should report Andrei’s behavior as soon as possible to any of the contacts listed in “Reporting Concerns and Seeking Guidance.” Providing a Healthy and Safe Work Environment Workplace Health and Safety Our success, and the success of Cameron as a whole, depends upon maintaining a safe and healthy work environment. Because our people are our most importance resource, safety is our number one priority in all of our locations and at all levels of our organization. This means that we must each constantly strive to achieve zero injuries and work-related illnesses. To prevent workplace injury and illness, we must: · Follow all applicable safety laws and regulations · Comply with Cameron policies and the safety procedures in our local facilities · Conduct ourselves in a safe manner · Take all reasonable precautions when handling toxic or other unsafe materials, as well as when operating machinery and heavy equipment For additional information, please see our HSE Policy. Immediately report any behavior or activity that jeopardizes the health and safety of our workplace. If you feel that you or someone else is in immediate danger, call the local authorities. Workplace Violence As part of our commitment to health and safety, we must never tolerate any acts or threats of violence in our workplace. To keep our work environment free from violence or intimidation, we may not bring any weapons or firearms onto Company premises, including parking facilities. We also may not carry weapons while conducting business on Cameron’s behalf. You should report any threatening or violent behavior you witness to your supervisor promptly. Substance-Free Environment While conducting business on behalf of Cameron, we must be free from the influence of drugs, alcohol or other substances that impair our ability to work safely and effectively. To ensure our safety and the safety of those around us, we may not use, possess, distribute or sell alcohol or controlled substances on Company premises or when working on Cameron’s behalf. This rule does not apply to Cameron-sponsored or other authorized events where alcohol is served. In these situations, moderate consumption is allowed. 6 Doing What’s Right. Together. We must also abide by any drug and alcohol policies in our local facilities and comply with any required drug or alcohol testing. For additional information, please see our Drug-Free Workplace Policy or ask your supervisor about any policies unique to your facility. Protecting the Environment Our expectation is that no one gets hurt and nothing gets harmed. For the good of our planet and future generations, we act as stewards of our environment. At all times, we must strive to meet, if not exceed, all applicable legal and regulatory requirements, as well as internationally accepted environmental standards. We are aware of the effect our operations have on the global climate. Therefore, we continuously seek to reduce our carbon footprint and greenhouse gas emissions. To do so, we aim to be environmentally conscious in the management of all our operations. We seek to make efficient use of natural resources through innovative product design, operational excellence and effective facility management. Whenever practical, we work to conserve our natural resources and to reduce or eliminate hazardous wastes and emissions from our manufacturing processes. We handle any generated wastes safely and responsibly. For additional information, please see our HSE Policy. Q: Adriana works in Research & Development in flow control technology. During her time on the job, Adriana formulates an idea to reduce waste and reduce the impact Cameron has on the environment. However, her idea involves expensive changes to our Company’s operational processes. Should she pursue her idea? A: Yes. Adriana should tell her supervisor about her concept and its environmental impact right away. Although our Company must consider its budget, we all have a responsibility to take all reasonable efforts to conserve natural resources and protect the environment. In most situations, long-term environmental solutions will outweigh short-term costs. 7 Doing What’s Right. Together. Maintaining Integrity… with Our Communities Conducting International Business Cameron has developed a reputation as a good global citizen, and each of us must maintain this reputation. We strive to positively impact the many communities where we live and work. This means, in part, that we must uphold human rights in all of our facilities. We treat all people in all of our locations with respect, and seek to do business with suppliers that do the same. We must also follow the laws of the communities where we operate, unless prohibited by U.S. law. When these laws, local customs or business practices differ from U.S. law or the rules set forth in our Code or Company policies, we must obtain prior permission from the Legal Department before conforming to them. Following Anti-Corruption Laws Cameron succeeds based on the quality of our people, services and products. We do not pay bribes or offer anything of value to anyone with the purpose of obtaining an unfair advantage. Remember—simply offering a bribe violates our Code, Company policy and the law. Bribery and Kickbacks Anti-corruption laws, including the U.S. Foreign Corrupt Practices Act (FCPA), apply to all of our operations around the globe. Our Company’s interpretation of these laws is clear: we may not engage in bribery with, or offer, authorize or accept any form of kickback to or from, a government employee in order to keep or win business. ”Bribery” is the offering, giving, receiving or soliciting of any item of value in order to influence someone’s actions. A “kickback” is a payment returned or promised to be returned as a result of a legal contract or as a reward for making or fostering business arrangements. To be clear, “government employees” include federal, state or local government employees, political candidates and even employees of government-owned enterprises, such as nationally-owned oil companies. “Facilitating payments” are small fees imposed by government agencies to speed up routine government actions of a non-discretionary nature, such as processing papers and issuing permits. These payments are allowed under the anti-corruption laws of some countries. However, because these laws vary from one country to the next, we must receive written approval from the Legal Department before making such a payment. Remember that we cannot hire third parties to do something we are not allowed to do ourselves. We could be liable for violating anti-corruption laws even if we did not know, but should have known, that a bribe or kickback was going to a government employee. Consequences for violating anti-corruption laws are severe for both our Company and the individuals involved. If you regularly interact with government employees or other officials, be sure to familiarize yourself with and follow our Anti-Bribery and Agent policies. 8 Doing What’s Right. Together. Commercial Bribery In developing goodwill and strong working relationships with suppliers, clients and partners, gifts and entertainment can be standard courtesies. However, we must be particularly careful that we do not engage in commercial bribery. This form of bribery occurs when we give or accept a business courtesy with intent of obtaining or retaining business. Keep in mind that commercial bribery can carry steep consequences. Q: While working closely with a nationally-owned oil company, Marcos befriends Lucinda, a manager at the oil company. Lucinda mentions that her nephew’s company is applying for a small contract with Cameron in Marcos’ business unit. Can Marcos approve the contract in hopes of securing additional business with Lucinda’s company? A: No, Marcos cannot approve this contract until Maria’s nephew has gone through Cameron’s standard bidding process. We can’t offer anything of value, such as favors, to government employees in an attempt to retain or obtain business. This constitutes bribery, which is strictly prohibited at Cameron. Complying with Import and Export Controls The global nature of our business means that we must understand and comply with the laws and regulations that govern the export, re-export or import of goods or technology. Export activity takes place when a product or technical information is transferred from one country to another or is provided to a foreign citizen or representative of another country, no matter where that person is located. Whether or not an item is eligible for export depends upon the nature of the item, the country of destination and the end use or end user. Before engaging in exporting activity, we must verify the eligibility of both the location of delivery and the export’s recipient. In addition, we must obtain all required and necessary licenses and permits and pay all proper duties. Import activity, or bringing the products we purchase from others into a country, is also generally subject to various laws and regulations. In particular, this activity may trigger the payment of duties and taxes. It also may involve the filing of required documentation. We must always comply with all import requirements. Contact the Global Trade Compliance Group within the Legal Department if you have questions or concerns. Remember, import and export controls do not simply apply to material or physical goods. They also relate to data, information, research and other intellectual property exchanged with overseas suppliers. Failure to obtain the appropriate government approvals before exporting goods or technology can result in serious consequences, such as the loss of export privileges, as well as civil and criminal penalties. If you are involved in importing or exporting goods, products or services, be sure to familiarize yourself with our Export Controls and Economic Sanctions Compliance and Import Compliance policies.Consult the Global Trade Compliance Group within the Legal Department if you have questions. 9 Doing What’s Right. Together. Q: Mariana, a procurement specialist, is leaving tomorrow on a last-minute trip to the Middle East. She needs to take her laptop, but realizes that it contains engineering drawings of a Cameron product, which means an export license or permit may be needed. Can she leave the country without obtaining the license, as long as a license application is submitted before she leaves? A: No, this is not okay. Cameron must obtain any necessary permits or licenses before Mariana can travel internationally with her laptop. If the drawings are not needed for her trip, she can avoid the license requirement by simply deleting the drawings from her laptop’s hard drive. If she is unsure whether she needs to obtain an export license, she should consult the Global Trade Compliance Group within the Legal Department. Following Trade Bans A trade ban, also known as a “boycott,” occurs when one group, business or country refuses to do business with a particular person or country. U.S. anti-boycott laws prohibit us from cooperating with boycotts that are not sanctioned by the United States, such as the Arab League boycott of Israel.It is important to note that, even when we are not conducting business in the United States, we must comply with U.S.-approved trade embargoes. We are required by law to report all requests to participate in an unsanctioned boycott. Such requests are often hidden in seemingly harmless documents, like letters of credit or bills of lading. If you receive what you believe is such a request, contact the Legal Department immediately. Please see our Anti-Boycott Policy for additional information. Impacting Our Local Communities As a good corporate citizen, Cameron seeks to promote the vitality of the communities where we live and work. We owe it to our neighbors to work towards the development and betterment of our communities, which sustain our Company and support us as individuals. Political and Charitable Involvement Our Company encourages each of us to actively participate in the political process. However, we should only do so voluntarily and during our personal time. We must make certain that participating in political activity in no way impairs our work effort or damages our Company’s standing or image. We may never make political donations or contributions using our Company’s name, time, funds or other resources. To support the communities where we live and work, we are encouraged to participate in charitable activities both as a Company and as individuals. However, we must be sure that these activities are appropriate and lawful. 10 Doing What’s Right. Together. We should never expect reimbursement for our participation in charitable activities. You will not be penalized in any way for choosing not to participate. If you have any questions about whether involvement in a charitable activity is proper business conduct, please consult your Group President or our CEO. 11 Doing What’s Right. Together. Maintaining Integrity…with Our Shareholders Ensuring Financial Integrity Accurate Recordkeeping and Reporting We all must do our part to ensure Cameron’s financial information is accurate and complete. Our shareholders, among others, rely on us to do so. The records we create as part of our daily responsibilities have a significant impact on the financial information Cameron discloses. We must therefore be sure that all of the records we create and submit, including time cards, expense reports and inventory reports, are true, fair and accurate. At all times, we must act according to our internal controls procedures. We may never establish unrecorded “slush” funds or take other steps to falsify Cameron’s books and records. If you become aware of any accounting or auditing irregularities, promptly report them to the Legal Department or the Ethics HelpLine. Consequences for falsifying financial records are severe, including potential criminal prosecution for the individuals involved and senior officers of our Company. If you are management personnel or a financial officer involved in the preparation of public disclosures or the preparation of data for public disclosures, you must understand and comply with the Code of Ethics for Senior Financial Officers. Proper Records Management The proper retention of our documents and records is vital to our business. As such, we must maintain all documents, files and other covered communications according to our Records Management Policy. This policy explains the proper timetable for retaining and destroying our records.
